Citation Nr: 0933488	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-25 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to spinal 
meningitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1954 to 
December 1956.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for residuals of spinal meningitis and for an anxiety 
disorder, to include as secondary to spinal meningitis.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that residuals of 
spinal meningitis were manifested during active service or 
developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record does not demonstrate that an acquired 
psychiatric disorder was manifested during active service or 
was developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Residuals of spinal meningitis were not incurred in or 
aggravated by during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2008).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by during active military service, nor is it 
proximately due to or aggravated by service connected spinal 
meningitis.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in April 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
July 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
January 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Initially, the Board notes that the Veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  Moreover, the 
RO's efforts to search for alternative records were 
unsuccessful except for three service personnel records and a 
single service treatment record dated in January 1955.  The 
Veteran's post-service VA treatment records and private 
treatment records pertaining to his claimed anxiety disorder 
and residuals of spinal meningitis have been obtained and 
associated with his claim file.  He has also been provided 
with VA medical examinations in September 2004 to assess the 
current nature and etiology of his claimed psychiatric 
disability and residuals of spinal meningitis.  

In a September 2004 VA psychiatric examination report, the 
Veteran indicated that in 1995 he suffered an on-the-job leg 
injury for which he required right knee surgery.  He stated 
that his legs became so bad that he retired in 1996 and was 
receiving 100% disability from the Social Security 
Administration (SSA) as his primary source of income.  

When the record suggests that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, 
either a remand is required to obtain the records, or a non-
conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claims for service 
connection for residuals of spinal meningitis and a 
psychiatric disorder.  First, although the Veteran, his 
representative, and relatives have submitted lay testimony 
that he was diagnosed with spinal meningitis in service in 
1955 before the 1996 award of SSA benefits for a knee 
disorder, his claims folder, which contains his private 
treatment records from January 1981 to May 1986, includes a 
Veteran supplied history of spinal meningitis and no 
indication of residuals.  Second, although the Veteran has 
claimed to have an anxiety disorder during active service, 
post-service private treatment records dated from January 
1981 to May 1986 contain no complaints or findings of an 
anxiety disorder, and do not include a history of psychiatric 
hospitalization.  Furthermore, the Veteran stated during the 
September 2004 VA psychiatric examination that he was 
hospitalized in 1970 when he started crying for two days.  He 
stated he was uncertain if he was on a psychiatric ward or 
general medical unit, that he was not treated with any 
psychiatric medication, and that his doctor did not document 
that he had a nervous breakdown because of possible "future 
insurance problems."  Therefore, any evidence pertaining to 
either residuals of spinal meningitis or an anxiety disorder 
are not likely to be found in the SSA records. 

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran claims that has current residuals to spinal 
meningitis and a diagnosed anxiety disorder related to or 
manifested during his service.  The Board finds the weight of 
evidence is against the claims. 

As noted earlier, service treatment records are unavailable.  
However, a January 1955 service treatment record was 
recovered and revealed a diagnosis of acute pharangitis which 
was treated, and cured.  

A newspaper article from March 1955 noted that at Fort Dix 
the three cases of meningitis reported did not constitute an 
epidemic.  According to the article, every soldier stationed 
at Fort Dix during that time was given prophylactic 
medication to help curb the spread of meningitis.  The 
article also mentioned that in February 22, a soldier at Fort 
Dix died from meningitis, and from February 22 to March 1955, 
when the article was published two service personnel, 
identified as Private Danza and Private Robinson, had been 
diagnosed with meningitis. 

Private treatment records dated from January 1981 to May 
1986, the Veteran provided a history of having had spinal 
meningitis. 

In a September 2004 VA psychological examination, the Veteran 
stated that after boot camp training, there was an outbreak 
of spinal meningitis and seven men died while he was there.  
He stated he was held an additional two weeks after training 
ended and treated with a bottle of pills every day.  He 
indicated he then took leave and developed a high fever and 
was taken to an Air Force base and admitted to the hospital 
with spinal meningitis.  He recalled that he was on a ward 
all by himself and that the ward was cleared of all other 
patients.  He reported being there or close to a month, and 
then being released to Ft. Bliss for additional training.  
The Veteran stated he was never the same after having spinal 
meningitis.  He indicated that while at Fort Bliss he became 
very tense and nervous, and was sent to a mental health 
counselor, but only attended one group counseling session 
because his sergeant gave him a hard time.  The Veteran 
stated that he used to have a pretty good mind and could 
remember dialogue for shows and television, and, now, he 
could not remember things, and that this problem continued in 
his military career continued and beyond.  

The Veteran claimed that he first had a nervous condition 
while stationed at Fort Bliss in 1955, and did not receive 
any treatment for emotional problems until around 1970, when 
he stated "everything caught up" with him and he started 
crying for two days.  He recalled seeing his primary care 
provider and being put in the hospital for just a few days.  
The Veteran was not certain if he was on a psychiatric ward 
or general medical unit, but could recall that he was not 
treated with any psychiatric medication, and that his doctor 
did not document that he had a nervous breakdown because of 
possible "future insurance problems." 

The Veteran stated that after the military he was employed as 
a dance instructor, a tool inspector, an agent for an 
airline, and an insurance company agent but all for less than 
a few years because he "couldn't remember or learn 
anything" as he previously had been able to do prior to 
getting meningitis in the military.  He indicated he spent 
the rest of his career in sales.  The Veteran reported he 
still found he had much difficulty remembering things, 
despite studying, which he believes adversely effected his 
job performance, and that in 1995 he suffered an on-the-job 
leg injury for which he required right knee surgery, and 
retired in 1996. 

The Veteran complained of ongoing generalized anxiety, sleep 
disturbance, and some depression.  Upon mental status 
examination, the psychologist found no signs of any current 
or past psychotic functioning, any symptoms of suggestive 
psychosis, or any delusions or hallucinations.  He noted that 
the Veteran did not have a history of panic attacks, but that 
he generally felt apprehensive and uptight to an excessive 
degree.  The diagnosis was generalized anxiety disorder, and 
depressive disorder, non-origin specific.  The psychologist 
also stated that although the Veteran maintained that these 
conditions relate directly to having contracted spinal 
meningitis during basic training in the Army in 1955, 
available documentation in the claims file and clinical 
interview assessment did not definitively substantiate this 
to be the case.  However, the examiner further noted that the 
Veteran did state that his anxiety and depressive symptoms 
became much more prominent around 1970.  The examiner opined 
that though it may be a possibility that his conditions 
derived from the sequelae of spinal meningitis, it seemed 
more likely than not, that such a causal relationship had not 
been established.  

In a September 2004 neurological examination, the Veteran 
reported that he was hospitalized for two to three weeks at 
Westover Air Force Base and that they believed he had 
meningitis, that he had several lumbar punctures done at that 
time, but that he was not certain that meningitis was in fact 
the diagnosis and there was no documentation of this 
hospitalization available.  He described physical and mental 
disabilities he believed to be associated with his 
contracting meningitis.  The examiner noted the Veteran's 
history was significant for pilonidal cyst, right groin 
hernia, discectomy, type 2 diabetes, removal of several 
cancerous polyps, and myocardial infarction with stenting, 
chronic bilateral shoulder pain, and sciatica.  The Veteran 
stated that he was 100 percent SSA disabled due to lower 
extremity problems and arthritis. 
Following the physical examination, the examiner opined that 
the Veteran may have symptoms of early Parkinson's disease, 
but that he was unable to otherwise determine any gross 
neurologic defect.  The examiner noted that without having 
records of any neuropsychiatric testing, he was unable to 
comment on his intellectual impairment, and could not 
establish any correlation between his current level of 
functioning, his premorbid level of functioning, and any 
alleged episode of infectious disease.  

In a June 2005 statement, the Veteran reported that at the 
completion of basic training at Fort Dix, New Jersey, there 
was an epidemic of spinal meningitis and the Army medics gave 
him pills and held him for two weeks before giving him leave. 
He noted that upon arriving home he got sick and was taken to 
Westover Air Force Base hospital and they thought he had 
spinal meningitis and put him in quarantine.  He indicated he 
was held for a few weeks and released back to Fort Bliss for 
training.  He stated that it was at that time he was sent a 
psychologist for his nerves and attended group sessions.  

The Veteran also submitted statements from his aunt and 
brother testifying that they remember when he had spinal 
meningitis and everyone was given medicine to keep from 
catching it. 

In a September 2006 statement, the Veteran stated that he 
came down with a fever and rash which was diagnosed as spinal 
meningitis at an Air Force base hospital and that he was kept 
for several weeks.  He claimed that when he went into the 
service he had a high IQ and qualified for Officer Candidate 
School, but that after his illness he deteriorated mentally 
until discharge.  He also reported that he had some therapy 
in Fort Bliss due to deteriorating self-esteem. 

Analysis

Service Connection for Residuals of Spinal Meningitis

The Board notes that although the Veteran has provided no 
medical evidence of an in-service diagnosis of spinal 
meningitis, the Veteran has provided multiple lay statements 
supporting his contention that in 1955 he was hospitalized 
for spinal meningitis.  Even if the Board accepts this 
evidence as competent and credible, the claims must still be 
denied as there is no current diagnosis of residuals of 
spinal meningitis, nor has there been a diagnosis of 
meningitis or residuals thereof, since his separation from 
service.  The plain and simple fact is that he does not have 
meningitis, nor is there medical evidence that he ever had 
the disease.  He may have received prophylactic doses of 
medication to ward off the disease, and may have been 
confined to base or quarters, as described in the newspaper 
article; however, he has no identifiable disability resulting 
from the claimed disease.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of any residuals of spinal meningitis (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 
144 (1992).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has 
residuals of spinal meningitis that are associated with 
military service, this claim turns on medical matters-a 
diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.



Service Connection for an Anxiety Disorder

As an initial matter, the Board has considered the Veteran's 
claim for entitlement to service connection for an anxiety 
disorder on a direct basis.  However, post-service treatment 
records are silent for any findings, diagnosis, or treatment 
of an anxiety disorder.  Although the Veteran claimed to have 
had hospitalization for a nervous disorder in 1970, no 
records of that time have been able to be obtained, and the 
Veteran himself stated that there would be no record of the 
"breakdown."  Objective medical findings of an anxiety 
disorder are first shown in 2004, nearly fifty years after 
the Veteran's separation from active service and cannot be 
presumed to have been incurred during service.  The record 
also does not include any competent medical opinion 
establishing a nexus or medical relationship between the 
Veteran's current anxiety disorder diagnosed post-service and 
events incurred during active service.

The Board will now consider the Veteran's claim for 
entitlement to service connection for an anxiety disorder as 
secondary to his spinal meningitis.  As the Veteran currently 
has no residuals of spinal meningitis and spinal meningitis 
is not a service-connected disability, service connection for 
an anxiety disorder based on a secondary theory is likewise 
not warranted. 

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has current residuals of spinal 
meningitis and an anxiety disorder as a result of or 
manifested during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the lay 
assertions as to the diagnosis and nature or etiology of his 
claimed residuals of spinal meningitis and diagnosed anxiety 
disorder have no probative value.

For all the foregoing reasons, the claims for service 
connection for residuals of spinal meningitis and an anxiety 
disorder must be denied.  In arriving at the decision to deny 
the claims, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for residuals of spinal 
meningitis is denied. 

Entitlement to service connection for an anxiety disorder, to 
include as secondary to spinal meningitis is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


